NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11702

              COMMONWEALTH   vs.   FREDERICK HENDERSON.



         Suffolk.    November 8, 2019. - November 30, 2020.

   Present:    Gants, C.J., Lenk, Gaziano, Lowy, & Budd, JJ. 1


Homicide. Firearms. Constitutional Law, Assistance of counsel,
     Identification. Identification. Evidence, Identity,
     Exculpatory, Expert opinion, Motive, Testimony before grand
     jury. Witness, Expert. Jury and Jurors. Practice,
     Criminal, Capital case, Assistance of counsel, Instructions
     to jury, Argument by prosecutor, Transcript of testimony
     before grand jury, Grand jury proceedings, Jury and jurors,
     Challenge to jurors, Voir dire.


     Indictments found and returned in the Superior Court
Department on December 19, 2011.

     The cases were tried before Patrick F. Brady, J.; a motion
for a new trial, filed on February 11, 2015, was considered
by William F. Sullivan, J., and a motion for reconsideration was
heard by him.


     Dennis Shedd for the defendant.
     Cailin M. Campbell, Assistant District Attorney, for the
Commonwealth.




     1 Chief Justice Gants participated in the deliberation on
this case prior to his death.
                                                                     2


     GAZIANO, J.   A Superior Court jury convicted the defendant

of murder in the first degree on a theory of deliberate

premeditation.   The jury also convicted the defendant of

unlawful possession of a firearm.     The Commonwealth alleged that

the defendant and his codefendant fatally shot the victim,

Derrick Barnes, when Barnes returned to his former neighborhood

to visit with family and friends. 2   The motive for the killing,

according to the Commonwealth, was that the victim had

"snitched" to law enforcement in an unrelated case.     The

defendant asserted an alibi defense by presenting evidence that

he dropped his niece off at a church event around the time of

the shooting.

     On appeal, the defendant challenges the convictions on

grounds of ineffective assistance of counsel.    The defendant

contends as well that he is entitled to a new trial because the

judge erred in allowing the introduction of certain evidence,

and because the judge abused his discretion in allowing the

prosecutor to exercise a peremptory challenge.     For the reasons

that follow, we affirm the convictions and conclude that relief

under G. L. c. 278, § 33E, is not warranted.




     2 At a joint trial with the defendant, the codefendant was
convicted of murder in the first degree and unlawful possession
of a firearm. We affirmed the convictions. See Commonwealth v.
Herndon, 475 Mass. 324, 337 (2016).
                                                                    3


     1.   Background.   We recite the facts the jury could have

found, reserving certain details for our discussion of

particular issues.   The victim and his brother, Darryl Barnes, 3

grew up in the Dorchester section of Boston.   In 2009, the

victim testified in an unrelated criminal trial, and then moved

to a town outside Boston.    Thereafter, the victim rarely visited

his old neighborhood.

     The defendant and the codefendant, who were friends, lived

on the same street in the victim's former neighborhood.   The

defendant was known by the nickname "Drano," while the

codefendant was known as "Jigga."    During the time that the

victim lived on the defendant's street, he "hung out" with the

defendant and the codefendant.

     On August 27, 2011, the day of a large festival in Boston,

the victim and his brother returned to their former address to

visit family and friends.    The brothers met up with their

cousin, Rondale Williams, and some friends.    Darryl left to

drive another cousin home.    The victim and Williams continued to

walk down the street, and stopped to talk to Shantee Griffin.

Griffin, who had lived at her mother's house, at no. 14, for two

years, knew Williams, and the victim was introduced to her as

"Doughboy."   Eventually, the victim, Williams, another man, and


     3 Because they share a last name, we refer to the victim's
brother, Darryl Barnes, by his first name.
                                                                   4


a woman gathered on the front porch of no. 11.   Griffin, who had

left the victim and Williams, stood on the sidewalk in front of

a house located across the street. 4

     At 7:05 P.M., two men, later identified as the defendant

and the codefendant, walked down the street and stopped in front

of no. 11.   The victim and the codefendant got into an argument.

The victim said, "I'm saying, mother, you want to holler at me,

holler at me then."   The codefendant asked, "[N]ow, what's up

with that rattin' shit?"   After this exchange, the codefendant

and the defendant, standing side by side on the sidewalk, pulled

out handguns and fired multiple shots at the victim.   The victim

dropped to the floor.   Both assailants walked away from the

porch.   The codefendant turned around, approached the fallen

victim, and shot him again at close range.   The victim suffered

five gunshot wounds, including a fatal wound to the head.

     Griffin telephoned 911 and then attempted to aid the victim

until police and emergency medical services arrived.   At the

scene she told police that she had heard shots from across the

street but had not seen the shooter.   She also provided police



     4 In a police interview and in her grand jury testimony,
Griffin said that she had been positioned "across the street"
from the house at no. 11, in the area of the houses at nos. 10-
12. While the motion judge found that Griffin had been standing
outside her house at no. 14, home surveillance videotape footage
later revealed that Griffin actually had been standing farther
down the street, in front of no. 6.
                                                                     5


with her telephone number.     During a telephone interview on the

evening of the shooting, Griffin told police the names of the

two shooters.    Williams was interviewed by police approximately

a week after the shooting.     He told police that he had been on

the porch with the victim when the defendant and codefendant

walked up onto the porch.    The codefendant pulled out a gun and

shot the victim, and then shot him again after he fell.

     Police collected three expended .32 caliber shell casings

at the crime scene, and recovered two .32 caliber projectiles

from the victim's body.     The casings were fired from the same

firearm.    The two projectiles, however, had been fired from two

different weapons.

     At trial, the Commonwealth called Williams and Griffin as

eyewitnesses.    Williams knew both the defendant and the

codefendant.    He had met the defendant in 2005, when the

defendant "was going through a situation" and came to live with

one of Williams's relatives.    He had known the codefendant for

approximately fifteen years.    Williams testified that he had

been on the front porch with the victim immediately prior to the

shooting.   He did not hear an argument prior to the gunfire.

Williams testified that he could not identify anyone because he

never looked at either gunman's face.    He also said that he had

been highly intoxicated that evening from drinking vodka,

smoking marijuana, and "popping" pills, and that he had been
                                                                   6


"rolling a blunt" when the shooters walked up.   Williams also

testified that he could not remember talking to police the week

after the shooting, when he identified the codefendant as the

shooter.

     Griffin testified that she did not know the defendant or

the codefendant.   She said that she had heard gunshots, but did

not see the shooting because she was looking in the opposite

direction and, in any event, her view across the street had been

obstructed.   She also testified that she had been pressured by a

detective to testify falsely before the grand jury and to

present information supplied by the police.

    After the judge determined that Griffin and Williams were

feigning a lack of memory or testifying inconsistently to prior

recorded statements, the Commonwealth was allowed to introduce

out-of-court statements, admitted substantively, that Williams

and Griffin previously had identified the defendant.5   These


     5 The judge allowed the substantive introduction of
statements by Griffin and Williams to the grand jury "insofar as
inconsistent with their trial testimony." See Mass. G. Evid.
§ 801(d)(1)(A) (2020). He also allowed the introduction as
substantive evidence of out-of-court statements of
identification made by Griffin and Williams to police. See
Mass. G. Evid. § 801(d)(1)(C). The portions of Griffin's August
2011 telephone conversation with detectives that were not
relevant to her identification of the perpetrators also were
admitted, over the defendant's objections, but the jury were
instructed that they were introduced for the limited purpose of
establishing Griffin's state of mind. The judge instructed that
these other statements were admissible only on the issue whether
Griffin's grand jury testimony and statements of identification
                                                                  7


statements included Griffin's telephone call to police,

Griffin's and Williams's statements to police during interviews,

and Griffin's and Williams's grand jury testimony.

     In his interview with investigators, introduced

substantively, Williams stated that the defendant and the

codefendant (whom he referred to as "Drano" and "Jigga,"

respectively) walked up to the porch at no. 11.    After an

exchange of words with the victim, the codefendant pulled out a

gun and fired.   Both men then started to leave.   The codefendant

turned around, returned to the porch, and fired several shots at

the wounded victim.

     On the evening of the shooting, Griffin told a responding

patrol officer that she had heard shots but did not see

anything.   She told another officer that she had seen a single

shooter run away from the scene.    Later that evening, a

detective telephoned Griffin to follow up on the information she

had given the uniformed officers.    During that conversation,

Griffin said that there had been two assailants, whom she

identified as "Drano" and "Jigga."

    A few days later, detectives interviewed Griffin at Boston

police headquarters.   She told them that she had been standing

on the opposite side of the street and had observed the



"were the result of pressure, coercion or suggestion by the
police."
                                                                     8


defendant and the codefendant (known to her as "Drano" and

"Jigga") walk down the street.    They said something to the

victim (whom she knew as "Doughboy").    The codefendant then

pulled out a gun and started firing at the victim.    She did not

see a firearm in the defendant's hand.    She had known the

defendant and codefendant "for about a year" from spending time

on that street.    At the end of the interview, the detectives

displayed two photographs of the individuals they believed to be

Drano and Jigga.     Griffin identified the defendant as Drano and

the codefendant as Jigga. 6

     On September 1, 2011, Griffin testified before the grand

jury.     She testified that she had lived on the same street for

approximately two years.    When she first moved in, a friend

introduced her to the codefendant.    The codefendant hung around

at the top of the street, and Griffin would see him "almost

every day."    Griffin was less familiar with the defendant.

During the two years that she had lived on the same street, in

her mother's house, she had seen the defendant "three to four

times."    They had never had an actual conversation, but were

familiar enough with each other to say hello.




     6 The photograph itself, which was introduced in evidence,
shows that Griffin wrote on the back, "I know this to be
DrainO."
                                                                      9


    The defendant, who lived with his sister and his niece,

presented an alibi defense.     On the evening of the shooting, his

niece had been scheduled to dance at a church event, and the

defendant agreed to take her there.     His niece's father, the

church pastor, telephoned at 7 P.M. to find out where she was,

and was told that the defendant was on his way.     The defendant

dropped his niece off at the church at about 7:05 to 7:10 P.M.,

and returned to his apartment sometime between 7:20 and

7:25 P.M.

    2.      Discussion.   The defendant raises three claims in this

direct appeal from his conviction combined with his appeal from

the denial of his motion for a new trial.     First, he contends

that he was deprived of the effective assistance of counsel, in

violation of his rights under the Sixth and Fourteenth

Amendments to the United States Constitution and art. 12 of the

Massachusetts Declaration of Rights.     Second, he argues that the

judge erred in allowing a transcript of Griffin's grand jury

testimony to be introduced in evidence.     Third, the defendant

maintains that the prosecutor impermissibly exercised a

peremptory challenge to exclude an African-American juror.

    a.      Ineffective assistance of counsel.   In his motion for a

new trial, and in his supplemental motion, the defendant raised

numerous claims of ineffective assistance by his trial counsel.

In particular, the defendant argued that trial counsel was
                                                                  10


ineffective because he (a) did not move to suppress Griffin's

out-of-court identification; (b) did not present exculpatory

evidence that would have called into question Griffin's ability

to observe the shooters from across the street; (c) did not

present testimony from an expert on eyewitness identification;

(d) did not request a limiting instruction regarding the

codefendant's motive to harm the victim for violating the "no

snitching" code; and (e) did not object to misstatements in the

prosecutor's closing argument.

    The motion judge, who was not the trial judge, 7 ruled that

the defendant had not established that trial counsel was

ineffective; trial counsel's performance did not fall below that

which could be expected from an ordinarily fallible lawyer; and

the defendant had not been deprived of an otherwise available,

substantial ground of defense.    See Commonwealth v. Saferian,

366 Mass. 89, 96 (1974).

     In reviewing a claim of ineffective assistance of counsel

in a case of murder in the first degree, we apply a more

favorable standard of review than that described in Saferian.

We use essentially the same standard as we would for an

unpreserved error at trial, and determine whether there was

error and whether it created a substantial likelihood of a




     7   The trial judge had retired.
                                                                   11


miscarriage of justice.    See Commonwealth v. Vargas, 475 Mass.

338, 358 (2016).   Otherwise put, "[w]e consider whether there

was an error in the course of the trial (by defense counsel, the

prosecutor, or the judge) and, if there was, whether that error

was likely to have influenced the jury's conclusion."      Id.,

quoting Commonwealth v. Lessieur, 472 Mass. 317, 327, cert.

denied, 577 U.S. 963 (2015).   If a defendant's claim of

ineffective assistance is based on a tactical or strategic

decision, however, we apply the more rigorous standard providing

that, to be ineffective, the attorney's decision must have been

manifestly unreasonable.   See Commonwealth v. Lang, 473 Mass. 1,

14 (2015); Commonwealth v. Kolenovic, 471 Mass. 664, 674-675

(2015), S.C., 478 Mass. 189 (2017).

    i.    Motion to suppress identification.   "The failure of

counsel to litigate a viable claim of an illegal search and

seizure is a denial of the defendant's Federal and State

constitutional right to the effective assistance of counsel"

(citation omitted).   Commonwealth v. Comita, 441 Mass. 86, 90

(2004).   To prevail on an ineffective assistance of counsel

claim on this basis, a defendant is required to demonstrate the

existence of a viable claim and a likelihood of success on the

merits if a motion to suppress had been filed.   Id. at 90-91.

Upon a finding that trial counsel did not file a motion to

suppress where a defendant had a meritorious claim, a defendant
                                                                  12


must demonstrate as well that admission of the evidence that

could have been suppressed created a substantial likelihood of a

miscarriage of justice.   See Commonwealth v. Fulgiam, 477 Mass.

20, 29, 36-37, cert. denied, 138 S. Ct. 330 (2017); Commonwealth

v. Banville, 457 Mass. 530, 534 (2010).

    Here, trial counsel provided an affidavit explaining his

reasons for not filing a motion to exclude Griffin's out-of-

court identification.   He averred, "I thought a motion to

suppress would not succeed because a judge would consider a

dispute as to how often Griffin had seen [the defendant] to be a

jury issue and an identification from a single photo is proper

when the witness knows the perpetrator."

    The motion judge found that counsel reasonably believed

that a motion to suppress the identification would have had a

minimal chance for success where there was evidence that the

witness knew the suspect.   See Commonwealth v. Carr, 464 Mass.

855, 871 (2013) ("the witnesses knew the defendant from the

neighborhood and witnessed the shooting in broad daylight; it is

unlikely that suggestiveness would have played much of a role in

their identifications"); Commonwealth v. Adams, 458 Mass. 766,

770-771 (2011) ("Traditional identification procedures such as

photographic arrays, showups, and lineups were designed

primarily for witnesses who had never before seen a particular

individual, or who may have seen the individual previously but
                                                                    13


on a limited basis.    They are not normally used, and are not

required, for witnesses who know an individual well").     On this

basis, the judge concluded that trial counsel's decision did not

deprive the defendant of an otherwise available, substantial

ground of defense.

    Where, as here, the motion judge was not the trial judge,

and did not conduct an evidentiary hearing on the motion, we

regard ourselves as in as good a position to assess the record

as was the motion judge.    See Commonwealth v. Grace, 397 Mass.

303, 307 (1986).     After careful review of the record, we agree

that the defendant did not establish that excluding the out-of-

court identification likely would have influenced the jury's

verdicts.   In her telephone conversation with police, and

subsequent interview at police headquarters, Griffin identified

Drano as one of the two men involved in the shooting.    The

detectives displayed a single photograph of the defendant, and

then a single photograph of the codefendant, to Griffin after

she provided this information.    One of the detectives explained

that he displayed the individual photographs in order to confirm

that the individuals Griffin knew as Drano and Jigga were,

indeed, the defendant and the codefendant.

     In his reply brief, the defendant concedes that there was

no doubt that he was known as Drano.    Three witnesses, Darryl,

Williams, and the codefendant, also referred to the defendant by
                                                                   14


this nickname.   Because the defendant has not shown that any

error in choosing not to file a motion to suppress likely would

have influenced the jury's verdicts, we need not address the

issue whether trial counsel bypassed a meritorious motion to

suppress the out-of-court identification.

    ii.    Exculpatory evidence of misidentification.   The

defendant argues that trial counsel should have introduced

exculpatory evidence that Griffin provided police a description

of Drano's height that did not reflect the defendant's actual

height.    The defendant maintains that showing that portions of

Griffin's description did not match the defendant's actual

characteristics would have "provided objective support" for her

testimony at trial that she had not seen the shooter.    In her

telephone conversation with the detectives, Griffin described

Jigga as a black male, aged twenty-seven to twenty-eight, about

five feet, seven inches tall, with a dark mark on the right side

of his cheek.    She described Drano as a black male in his

twenties, with "brown" skin and a "low haircut," wearing a blue

polo shirt.   Later, in her in-person interview, Griffin told

detectives that Jigga is approximately five feet, seven inches

to five feet, eight inches tall, and that Drano is shorter.       In

response to further questioning, Griffin estimated that Jigga is

approximately six feet tall, and Drano approximately two inches

shorter.
                                                                 15


     Trial counsel acknowledged that "Griffin stated Drano was

shorter than Jigga, but the booking sheets show that [they] are

the same height" (both are listed as six feet tall in Boston

police department booking sheets).   Counsel explained that he

did not attempt to elicit that evidence at trial because it

would not have added much to the misidentification defense.

Instead, in his closing argument, counsel focused on Griffin's

trial testimony that she heard gunshots but did not see

anything, and attempted to distance the testimony from Griffin's

prior statements by arguing that she was a malleable witness,

she had not been standing where she said she had been, and she

had been so upset by her belief that her close friend had been

killed that she had been unable to observe anything accurately.

Counsel urged the jury to consider Griffin's demeanor and

actions on the surveillance video footage as evidence that she

would not have been in a position to identify anyone.

    The motion judge determined that the failure to introduce

the booking sheets did not deprive the defendant of effective

representation.   He noted that "the height difference was only a

couple of inches at most.   The jury had the opportunity to view

both defendants together at trial and make their own

observations."

    In light of Griffin's trial testimony that she did not know

the defendant, and did not see the shooters, trial counsel's
                                                                   16


decision not to draw further attention to Griffin's previous

statements of identification was not ineffective.

     iii.   Expert on eyewitness identification.   The defendant

challenges the adequacy of trial counsel's investigation of the

Commonwealth's identification evidence.   The defendant maintains

that trial counsel was unable to make a reasonable tactical

judgment as to how to challenge the eyewitnesses because he did

not retain an expert witness to explore well-established factors

contributing to mistakes in identification. 8

     Trial counsel did not file a motion for funds to retain an

expert witness because he believed that the judge would have

denied it based on Griffin's familiarity with the defendant.

Counsel also believed that he would be able adequately to


     8 The defendant also claims that trial counsel rendered
ineffective assistance because he should have joined the
codefendant's request for an enhanced identification instruction
based on State v. Henderson, 208 N.J. 208 (2011). In Herndon,
475 Mass. at 328, the codefendant argued that the judge erred in
declining to give the requested instruction in light of the
court's subsequent adoption of provisional enhanced
identification instructions in Commonwealth v. Gomes, 470 Mass.
352, 376, 379-388 (2015) (Appendix), S.C., 478 Mass. 1025
(2018). We concluded that the trial judge did not abuse his
discretion because the codefendant had not provided the trial
judge sufficient information to enable "the judge to determine
whether the principles in the defendant's proposed instruction
were 'so generally accepted' that it would be appropriate to
instruct the jury regarding them. Herndon, supra at 329,
quoting Gomes, supra at 359-360. The defendant cannot establish
a substantial likelihood of a miscarriage of justice here, on
the basis of his request for the same enhanced instruction,
where he provided no information whatsoever as to the same point
on which the codefendant's presentation was inadequate.
                                                                    17


explore deficiencies in the identification evidence through

cross-examination of the Commonwealth's witnesses.

     The motion judge reviewed an affidavit submitted by an

expert witness retained by postconviction counsel.     The expert

witness discussed the variables that can affect witness

identifications generally and that might have influenced

Griffin's and Williams's identifications of the defendant,

including distance, lighting, exposure duration, stress, and

intoxication.   The expert opined that the presence of these risk

factors increased the likelihood of misidentification.

     The motion judge concluded similarly that the presentation

of an expert witness would not have accomplished anything

material for the defense.   He noted first that trial counsel

challenged the reliability of the pretrial identification

evidence through cross-examination of the Commonwealth's

witnesses.   More importantly, the motion judge concluded that

the ability of Griffin and Williams to identify the defendant

was not the primary issue at trial.   Both witnesses

unequivocally testified that they did not observe the shooting

itself and could not identify the assailants.   The judge

observed, "Rather, the issue before the jury was whether the

eyewitnesses told the truth prior to trial when they identified

[the defendant] as one of the shooters to the police and the

grand jury or whether they were telling the truth at trial when
                                                                  18


they testified that they previously lied and had not actually

seen the shooters."

    "The decision to call, or not to call, an expert witness

fits squarely within the realm of strategic or tactical

decisions."    Commonwealth v. Ayala, 481 Mass. 46, 63 (2018), and

cases cited.    Here, the defendant has not established that trial

counsel's decision not to retain an expert on eyewitness

identification was manifestly unreasonable.    See Commonwealth

v. Watson, 455 Mass. 246, 257-258 (2009).   The jury were

required to resolve an issue of credibility, i.e., whether

Griffin and Williams had been truthful, prior to trial, when

they identified the assailants as Drano and Jigga.

See Commonwealth v. Alvarez, 480 Mass. 299, 313, S.C., 480 Mass.

1015 (2018) (witness credibility was not appropriate subject of

expert testimony).    An expert witness's testimony concerning

factors related to mistaken eyewitness identification would not

have materially aided the defense; the jury did not need an

expert to tell them that Griffin and Williams were perhaps

mistaken due to external factors -- both testified that they did

not closely observe the shooting and insisted that they had not

been in a position to identify the suspects.   See Ayala, supra

at 65 ("we cannot say that trial counsel's decision not to call

an expert on eyewitness identification was one that lawyers of
                                                                   19


ordinary training and skill in criminal law would not consider

competent" [quotation and citation omitted]).

       iv.   Limiting instruction on motive evidence.   Prior to

both men opening fire, the codefendant asked the victim, "[N]ow,

what's up with that rattin' shit?"     During cross-examination,

the codefendant stated that snitches could be both a "bad thing"

and a "good thing," but agreed with the proposition that "bad

things" could "happen" to "snitches."     The codefendant responded

affirmatively to the questions whether snitches could get "beat

up," "stabbed," or even "killed," "depending on who they told

on."    The prosecutor used the codefendant's testimony to argue

that both defendants "were mad about [the victim] testifying,

and bad things happen to snitches."

       Trial counsel did not request an instruction limiting the

jury's consideration of the codefendant's testimony to the

codefendant alone.      Counsel acknowledged, in his affidavit, that

he "should have done so because there was no evidence that [the

defendant] was aware that [the victim] had testified at a trial

in 2009 or that he shared [the codefendant's] opinions about

snitching."

       In Commonwealth v. Keo, 467 Mass. 25, 33 (2014), we

discussed the admissibility of evidence bearing on a defendant's

state of mind that a codefendant was motivated to kill the

victim.      The disputed evidence in that case consisted of numbers
                                                                   20


scrawled on the codefendant's bedroom wall purporting to signify

a desire to kill members of a rival gang.   Id. at 30, 32.    We

concluded that attributing the import of the writings on the

codefendant's wall to the defendant was "problematic."    Id.

at 33.   There was no evidence that the defendant saw the

writings on the codefendant's wall and affirmed his willingness

to harm members of the rival gang.   Id.

    Here, by contrast, there was circumstantial evidence from

which the jury could infer that the defendant and the

codefendant shared the same motive to kill the victim.      The

defendant stood side by side with the codefendant when the

codefendant expressed displeasure about "rattin'."    As soon as

the codefendant made this statement, in effect accusing the

victim of violating the "no snitching" code, both men produced

firearms and shot the victim.

    Moreover, the defendant cannot show that he was prejudiced

by trial counsel's failure to request a limiting instruction.

Motive is not an element of the crime of murder.

See Commonwealth v. Carlson, 448 Mass. 501, 508-509 (2007).       The

Commonwealth introduced substantial evidence that the defendant

shared the codefendant's intent to kill the victim.     Producing a

firearm and firing at the victim from close range is sufficient

to establish such an intent.    See Commonwealth v. Gonzalez, 475

Mass. 396, 416 (2016) (bringing firearm to lethal encounter
                                                                    21


implied shared intent to kill); Commonwealth v. Rosa, 468 Mass.

231, 233-234 (2014) (defendant was one of three shooters seen

firing at victim); Commonwealth v. Britt, 465 Mass. 87, 88-89

(2013) (intent to kill established where defendant brought gun

to scene and fired at victim).

    v.     Prosecutor's closing argument.   The defendant also

argues that counsel was ineffective because he did not object to

portions of the prosecutor's closing argument.     We review this

claim to determine whether any error in failing to object would

have created a substantial likelihood of a miscarriage of

justice.   Vargas, 475 Mass. at 358.   See Commonwealth

v. Martinez, 476 Mass. 186, 198 (2017).     Accordingly, we assess

the closing argument "in the context of the entire argument, and

in light of the judge's instructions to the jury and the

evidence at trial."   Commonwealth v. Carriere, 470 Mass. 1, 19

(2014).

    The defendant contends that the prosecutor misstated the

evidence in discussing Griffin's testimony.     In particular, in

describing Griffin's familiarity with the defendant and the

codefendant, the prosecutor argued, "But these are gentlemen who

[Griffin] knew for essentially two years, but at least a year.

On a daily basis [Griffin] saw both of these guys.    She saw them

on a daily basis."    According to the defendant, this argument

has no basis in the trial evidence, as there was undisputed
                                                                  22


testimony that Griffin had seen the defendant only three or four

times over the course of the two years that she lived on the

defendant's street.

     We agree that the prosecutor, in part, misstated the

evidence with respect to Griffin's familiarity with the

defendant.   In her interview, Griffin told the police that she

had known the defendant and codefendant "[f]or about a year." 9

In her grand jury testimony, Griffin said that she lived on the

same street for two years.    The prosecutor then asked, "How

often, during the time that you lived [there], would you see or

encounter [the defendant]?"   She answered, "Three to four

times."   Thus, while the evidence could support the argument

that Griffin had known the defendant over the course of two

years, at no point did Griffin testify, or tell the police, that

she had seen the defendant "on a daily basis."

     The defendant also contends that the prosecutor misstated

the evidence by arguing that Griffin testified that she saw the

defendant shoot the victim.   The prosecutor argued that the

defendant was "the person in the [g]rand [j]ury [Griffin]



     9 We reject the defendant's argument that this statement was
admitted for the limited purpose of demonstrating whether
Griffin's grand jury testimony was coerced. Griffin's
familiarity with the defendant provided context for her
identification of the suspect and, therefore, was admissible
without limitation. See Commonwealth v. Adams, 458 Mass. 766,
772 (2011); Mass. G. Evid. § 801(d)(1)(C) (2020).
                                                                     23


indicated, as well, was the person who shot [the victim]."      To

the contrary, however, Griffin testified before the grand jury

that the codefendant opened fire, and that she did not see a gun

in the defendant's hand.   Thus, as the Commonwealth concedes,

the prosecutor improperly misstated the facts.

    In the context of the argument as a whole, however, we

conclude that the improper statements did not create a

substantial likelihood of a miscarriage of justice.      While they

were misstatements on the critical issue of identification,

these were relatively brief misstatements in a complicated case

involving two defendants and testimony by reluctant witnesses.

They were not repeated or emphasized, and would not have

detracted significantly from the other, accurate statements

about the identification evidence.    See Commonwealth

v. Copeland, 481 Mass. 255, 264 (2019); Commonwealth v. Burgos,

462 Mass. 53, 72, cert. denied, 568 U.S. 1072 (2012).     In

addition, the judge provided the jury with instructions that

they were the sole and exclusive finders of fact, and that it is

the jury's "collective memory [of the evidence] that controls,"

and not the memory of counsel.   The judge also instructed that

the final arguments were just that:    "Arguments are arguments.

They are not evidence."    See Commonwealth v. Goitia, 480 Mass.

763, 768 (2018); Commonwealth v. Rakes, 478 Mass. 22, 46-47

(2017); Commonwealth v. Kozec, 399 Mass. 514, 517 (1987).
                                                                   24


    b.     Admission of grand jury transcript.   The defendant

challenges the decision to allow the introduction of Griffin's

grand jury testimony on the ground that most of Griffin's trial

testimony did not contradict what she said before the grand

jury.

    On direct examination, Griffin testified that she did not

recall testifying before the grand jury.    When presented with

excerpts of her grand jury testimony, she testified that she

either did not remember the events, or denied that she had made

those statements.   For example, she testified concerning her

familiarity with the defendant:

    Q.: "And then you were asked a question [at the grand
    jury]: 'Ms. Griffin, during that period of time that you
    lived on [the defendant's] street, did you know an
    individual who went by the name of Drano?' And the
    indication was yes. Did I read that correctly?"

    A.:     "No."

    Q.:     "Did I read that correctly?"

    A.:     "Yeah, you read the paper."

    After a sidebar conference, the judge allowed the

Commonwealth's motion to introduce the grand jury testimony

substantively because he found that Griffin's lack of memory was

feigned.    The prosecutor moved to introduce a copy of a

transcript of Griffin's grand jury testimony in evidence.    The

codefendant objected that introduction of the transcript would

"accentuate that which was presented once [to the jury] in
                                                                 25


testimonial form" by what the prosecutor had read during his

questioning of Griffin.    The defendant joined this objection and

added that he would be prejudiced by the cumulative presentation

of evidence, much of which was duplicative but some of which had

not been introduced at all.     The judge overruled the objection,

and allowed the transcript to be introduced substantively,

pending any redactions the parties might seek.

    Because the objection was preserved, we review the

defendant's claim for prejudicial error.     See Commonwealth

v. Nardi, 452 Mass. 379, 396 (2008).

    In Commonwealth v. Andrade, 481 Mass. 139, 141 (2018), we

considered a claim that the Commonwealth improperly had

presented grand jury testimony that was admitted as substantive

evidence.   As in this case, the prosecutor there "chose to read

relevant excerpts from the transcripts, punctuated by questions

to the witness as to whether [the witness] recalled giving the

grand jury testimony."    Id.   We held that "although the

prosecutor's method was unconventional," the judge did not err

in allowing the jury to treat the grand jury testimony as

substantive evidence.    Id. at 144.   In so holding, we noted that

the preferable method of introducing prior testimony as

substantive evidence is to "read [the transcripts] directly into

the record either by one person reading the questions and a

colleague reading the answers, or by one person reading the
                                                                   26


entire excerpt but making clear which portions are questions and

which are answers."   Id.

     Based on our previous decisions, the judge believed that

admission of a transcript to supplement oral testimony was a

matter of his discretion.    See Commonwealth v. Maguire, 392

Mass. 466, 473 (1984); Commonwealth v. Bianco, 388 Mass. 358,

370, S.C., 390 Mass. 254 (1983); Commonwealth v. Mandeville, 386

Mass. 393, 404-406 (1982).    He did not have the benefit of

the Andrade opinion to guide his decision.   If he did, the judge

would have sustained the defendant's objection to the admission

of the transcripts in evidence.

     We discern no reversible error from the manner in which the

grand jury evidence was presented to the jury.    The grand jury

transcripts that were introduced as exhibits may have been

cumulative of the excerpts presented to Griffin, and it would

have been preferable to read the transcript in evidence as set

forth in Andrade.   It is entirely speculative to assume,

however, as the defendant argues, that the jury improperly

focused on this transcript to the exclusion of contradictory

evidence.10



     10Moreover, to the extent the defendant argues, as he did
in his motion for a new trial, that portions of the transcript
were introduced that had not first been presented as questions
to the witness before the jury, nothing in the transcript that
was other than testimony concerning identification (a
                                                                   27


    c.     Peremptory challenge.   The defendant argues that the

judge erred in ruling that the defendant had not established a

prima facie case of discriminatory use of peremptory challenges

sufficient to support his objection to the prosecutor's exercise

of his fourth peremptory challenge to excuse a black woman.

    The Fourteenth Amendment and art. 12 "prohibit a party from

exercising peremptory challenges on the basis of race or

gender."   Commonwealth v. Lopes, 478 Mass. 593, 597 (2018).

See Batson v. Kentucky, 476 U.S. 79, 95 (1986); Commonwealth

v. Soares, 377 Mass. 461, 486, cert. denied, 444 U.S. 881

(1979).    A Batson-Soares objection to a proposed peremptory

challenge, such as that raised by trial counsel, triggers a

three-step process.   Commonwealth v. Robertson, 480 Mass. 383,

390-391 (2018).   First, the burden is on the objecting party to

establish a "prima facie showing of impropriety" sufficient to

"overcome[] the presumption of regularity afforded to peremptory

challenges" (citation omitted).    Id.   If the judge finds that

the objecting party established a prima facie case of

discrimination, the party attempting to exercise the peremptory

challenge bears the burden of proving a "group-neutral" reason

for striking the juror.   Id. at 391.    Finally, the judge




description of the events surrounding the shooting) would have
made a difference in the jury's thinking.
                                                                 28


evaluates whether the proffered reason is both adequate and

genuine.   Id.

    We have emphasized that the burden of making the requisite

prima facie showing is not "a terribly weighty one."

See Commonwealth v. Jones, 477 Mass. 307, 321 (2017),

quoting Commonwealth v. Maldonado, 439 Mass. 460, 463 n.4

(2003).    The presumption of regularity can be rebutted by "a

prima facie showing of either a pattern of challenges of members

of the same discrete group, or, in certain circumstances,

challenge of a single prospective juror within a protected

class, where there is a likelihood that [the juror is] being

excluded from the jury solely on the basis of . . . group

membership" (quotation and citations omitted).   Commonwealth

v. Issa, 466 Mass. 1, 8 (2013).   In determining whether a

pattern of discrimination exists, a judge may consider all of

the relevant circumstances, including (1) "the number and

percentage of group members who have been excluded"; (2) "the

possibility of an objective group-neutral explanation for the

strike or strikes"; (3) "any similarities between excluded

jurors and those, not members of the allegedly targeted group,

who have been struck"; (4) "differences among the various

members of the allegedly targeted group who were struck";

(5) "whether those excluded are members of the same protected
                                                                   29


group as the defendant or the victim"; and (6) "the composition

of the jurors already seated."     Jones, supra at 322.

     The defendant raised a Batson-Soares objection to the

Commonwealth's challenge to juror no. 179, "the third or fourth

black person" excused by the prosecutor.    The trial judge

rejected the defendant's contention that the prosecutor had

engaged in a pattern of excluding black jurors.    The judge

observed that the seated jurors included "four black people out

of eight . . . .   So, obviously the Commonwealth passed on

them."   The judge observed that the prosecutor had not exercised

peremptory challenges on four black jurors who had been excused

by request of the defendant or the codefendant.    He commented,

"So that looks like . . . eight black African Americans that

[the prosecutor has] passed on."    Out of fourteen challenges,

the prosecutor sought to remove three prospective black jurors.

The judge concluded, "I see no pattern at all.    So I'm not going

to inquire as to [the prosecutor's] reason for excluding [juror

no. 179]."

     It does not appear that the prosecutor exercised a

disproportionate number of peremptory challenges against

prospective black jurors.   Juror no. 179 was the thirty-seventh

potential juror the judge found to be indifferent.    Of the

thirty-seven indifferent jurors, twelve were black, and the

prosecutor was content with nine (seventy-five percent) of
                                                                    30


those.   In other words, the prosecutor used peremptory

challenges to exclude three of the twelve indifferent black

jurors (one quarter of the indifferent jurors).    At the point

when the defendant raised his Batson-Soares objection, four of

the eight seated jurors were black.    See Commonwealth v. Oberle,

476 Mass. 539, 546 (2017).     Because one-half of the then-seated

jurors were black, and three-quarters of the indifferent black

jurors had not been excluded, there was no abuse of discretion

in the judge's determination that the defendant had not

established a pattern of racial discrimination.

    Relying on Jones, 477 Mass. at 324-325, the defendant

argues that the trial judge erred in finding that the "presence

of some black people on the jury" was dispositive.    This case is

readily distinguishable from Jones.    In that case, the trial

judge "relied primarily, if not exclusively, on the presence of

the single African-American who at that point had been

seated."    Id. at 325.   Compare Commonwealth v. Ortega, 480 Mass.

603, 607 (2018) ("judge relied exclusively on the presence of a

single female African-American who at that point had been seated

in concluding that the defendant had not met his prima facie

burden").    Here, by contrast, the trial judge did not rely

"exclusively" or "primarily" on the number of black jurors

seated in the jury box.     He considered the number of potential

jurors determined to be indifferent and assessed whether the
                                                                   31


prosecutor had challenged a disproportionate number of black

jurors.   We discern no abuse of discretion in the judge's

finding that the defendant did not establish a prima facie case

of excluding black jurors.

    d.    Review under G. L. c. 278, § 33E.   The defendant asks

us to use our authority under G. L. c. 278, § 33E, to grant him

a new trial or to reduce the verdict of murder in the first

degree.   We have conducted a thorough review of the entire

record and discern no basis upon which to exercise our authority

under G. L. c. 278, § 33E.

    3.    Conclusion.   We affirm the defendant's convictions and

the denial of his motion for a new trial.

                                    So ordered.